DETAILED ACTION
1.	This notice of allowance is responsive to Applicant’s Amendment filed on 10/5/2021.  The amendment and remarks, page 5, filed therein has overcome the rejection of double patenting rejection.  Therefore, the rejection of the claims have been withdrawn.  The terminal disclaimer has been filed and approved by the office on 10/5/2021.

	Claims 36-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 36 has not been rejected using prior arts (cited on last office action dated 8/31/2021) because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a system for treating a tissue comprising : a closure device; a suture extends from a distal end and attached to a needle to a proximal end extending to a proximal end of a device… a proximal head attached to the distal end of the longitudinal member, the proximal head including a proximal slot extending longitudinally there-through and a proximal locking mechanism for releasably engaging the first end of the needle in the proximal slot in a first configuration; and a distal head movably coupled to the proximal head so that the proximal and distal heads are movable relative to one another between an open configuration and a closed configuration, the distal head including a distal slot extending longitudinally  there-through and a distal locking mechanism for releasably engaging the second end of the needle in the distal slot in a second configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/VI X NGUYEN/Primary Examiner, Art Unit 3771